Citation Nr: 1809767	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

On his February 2014 notice of disagreement the Veteran alleged that his sleep apnea should be considered as secondary to his asthma, and that his fatigue and hypertension are related to his sleep apnea. The Board finds a VA opinion would   be helpful in adjudicating the Veteran's claim.  

The Board notes that the Veteran has received both VA and private treatment in connection with his claims.  As such, updated treatment records should also be requested upon remand.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers from whom he has recently received treatment for his sleep apnea, fatigue, and hypertension.  After securing any necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dated since April 2014.  If the requested records do not exist or are unavailable,       the claims file should be annotated to reflect such    and the Veteran and his representative notified of  such. 

2. After the above is completed to the extent possible, send the claims file to an appropriate examiner to obtain an opinion on whether the Veteran's sleep apnea is caused or aggravated by his service-connected exercise induced asthma.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a. Is it is at least as likely as not (50 percent probability   or greater) that the Veteran's current sleep apnea is caused by his service-connected asthma? The examiner should explain why or why not.

b. If not caused by the asthma, the examiner should provide an opinion as to whether the current sleep apnea was as likely as not worsened beyond normal progression (aggravated) by the asthma. If so, the examiner should attempt to quantify the degree of worsening of the sleep apnea beyond baseline level that is due to the service-connected asthma.  A rationale for the opinions expressed should be provided.

c. If and only if the examiner concludes the sleep apnea is caused or aggravated by the service-connected asthma, the examiner should then provide an opinion as to whether the Veteran's hypertension is caused or aggravated by the sleep apnea.  If the hypertension    is aggravated by sleep apnea, the examiner should attempt to quantify the degree of worsening of the hypertension beyond baseline level that is due to the sleep apnea.  A rationale for the opinions expressed should be provided

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

